             Case
             Case7:19-cr-00785-KMK
                  7:19-cr-00785-KMK Document
                                     Document25
                                              26 Filed
                                                  Filed08/31/20
                                                        09/03/20 Page
                                                                  Page11ofof1 1
                                                                          7_; ·:',' ; ··
                                                                          l      ,,                                     {   !

                                                                          ,,          .    ,. .
                                                                          z,.~   ~    r,     .J '.
                                                                                                     . -~ i   .j   ·.




                       LAW OFFICES OF JAMES R. DEVITA, PLLC
                                       81 MAIN STREET, SUITE 504
                                   WHITE PLAINS, NEW YORK 10601-1719
                                               (914) 328-5000
                                             FAX (914) 946-5906
                                    E-Mail: jdevita@jamesrdevitalaw.com


                                            August 31 , 2020


   BYECF
   Honorable Kenneth M. Karas
   United States District Judge
   The Hon. Charles L. Brieant Jr.
   Federal Building and United States Courthouse
   300 Quarropas St.
   White Plains, NY 10601-4150

                           Re: United States v. Jahquan Crump, 19 Cr. 785 (KMK)

  Dear Judge Karas :

          I am counsel appointed under the Criminal Justice Act to represent defendant Jahquan
  Crump in the above referenced matter. I was reassigned to represent :Mr. Crump on May 7,
  2020. However, I was unable to obtain the discovery from prior counsel until quite recently.
  That discovery is voluminous, and I have not had adequate time to review it prior to the pretrial
  conference scheduled for September 9, 2020. I therefore respectfully request that the pretrial
  conference be adjourned for two months. I understand from Assistant United States Attorney
  Andrews that the government does not object to this request. I have no objection to an exclusion
  of time under the Speedy Trial Act for the period of the adjournment.

Granted. The conference is adjourned to         Respectfully submitted,
11 /6/~ o 3.t 10:30 am. Time is excluded until
then, in the interests of justice, to allow Mr.
DeVita adequate time to review discovery. Toes/James 'R. 'DeVita
interests of justice outweigh Defendant's and
the public's interest in a speedy trial. See 18
U.S.C. Section 3161(h)(7)(A).                   James R. DeVita

Soc~fder~atthew Andrews, Esq., Assistant United States Attorney (by ECF)

~~
9/2/20
